UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1091



ANTOINETTE MAVIS HAWES,

                                            Plaintiff - Appellant,

          versus


CITY OF DURHAM; DURHAM POLICE DEPARTMENT;
JACKIE MCNEIL, individually and in his offi-
cial capacity as Chief of Police of the City
of Durham North Carolina; GLENDA BEARD, indi-
vidually and in her official capacity as
Commander, Support Services Division, City of
Durham Police Department; LEROY MORRIS, indi-
vidually and in her official capacity as Rec-
ords Supervisor, City of Durham Police Depart-
ment; CHARLENE PENNINGTON, individually and in
her official capacity as Records Supervisor,
City of Durham Police Department; CECIL BROWN,
in his official capacity as Assistant City
Manager and Hearing Officer, City of Durham;
ORVILLE POWELL, in his official capacity as
City Manager, City of Durham,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-97-683-1)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Antoinette Mavis Hawes, Appellant Pro Se. Bryan Edward Wardell,
THE BANKS LAW FIRM, P.A., Raleigh, North Carolina; Sherrod Banks,
THE BANKS LAW FIRM, P.A., Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Antoinette Mavis Hawes appeals the district court’s order

granting summary judgment in favor of the Defendants in this em-

ployment discrimination action and dismissing Hawes’ remaining

state law claims.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Hawes v. City

of Durham, No. CA-97-683-1 (M.D.N.C. Dec. 11, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                2